Title: To Thomas Jefferson from Alexander Donald, 25 June 1790
From: Donald, Alexander
To: Jefferson, Thomas



Dear Sir
Richmond 25th. June 1790.

I was sincerely grieved to find that you been indisposed. Your obliging letter of the 13th. has given me some relief. I pray that your next may announce your perfect recovery. No man in the United States wishes you the full and compleat enjoyment of all earthly Blessings more sincerely than I do, and Good health is with great justice ranked amongst the very first of them.
Colo. Heth’s letter has been received by the Publick, as I flattered myself it would be. I find if I may depend on my Friends, that his conduct is universally condemned, and that he has been told so by those who are most intimate with him. I believe he has consulted with Mr. Randolph and Mr. Nelson propriety of prosecuting the suit against Mr. Brown. What opinion they have given I do not know; but I am told by my Friend Mr. Harrison of Brandon that the latter has always told him that the Citizens bill alone entitles Capt. Butler to all the rights and Priviledges of a Citizen. Colo. Heth has gotten duplicates of Butlers deposition, as well as of several others, which I presume he will lay before the Secretary of the Treasury. I will take the liberty of inclosing the whole to you soon, and if they do not prove satisfactory to you I shall be much mistaken indeed.
You have too much reason Sir to think that I have upon every occasion, but however strong appearances are against me, I do assure you that I have ever done my utmost to oblige you. But I am sorry to say that I have not succeeded to my wish. Your Hhd. of  hams was sent to Norfolk as soon as it came down, it was put into the vessel from the waggon that brought it down. Of course no time was lost here. I sent it under a particular charge to Mr. Wm. Cuthbert at Norfolk, and I wrote him to forward it directly to you, least it might be injured by the Hot weather, and I desired him to take two receipts for it from the Person who was to carry it to New York, one of which to be sent you, and the other to me; not having heard from him in two or three weeks after the hams were sent from this, I wrote him again about them, and I have written him a third letter since the receipt of your last favour. I hope to hear from him by this night’s Post, if so you will be advised what he says. In the mean time please receive his receipt for the hams.
7. oClo: The Packet letters being arrived, I find there is a prospect of a war between Britain and Spain. I sincerely wish it may turn out so, as I am sure it must be attended with the most beneficial consequence to this Country. But I fear that the Dons will succumb.
I expect to leave this State in two or three weeks. Will you do me the favour to honour me with your commands for Europe? You will oblige me by doing so, and you may be assured that I will attend to them most pointedly. I am with great consideration Dear Sir Your Obt. & mo. humb. St.,

A. Donald


Mr. Brown is this instant returned from Norfolk, and he tells me that your hams are gone forward by Capt. White, who he is told is in a Packet that goes regularly between the two places, from which I hope you have received them by this day.

